Citation Nr: 9930755	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  96-04 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and therapist


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.

The veteran filed a claim in April 1991 for service 
connection for PTSD.  This appeal arises from the March 1994 
rating decision from the Buffalo, New York Regional Office 
(RO) that denied the veteran's claim for service connection 
for PTSD.  A Notice of Disagreement was filed in May 1994 and 
a Statement of the Case was issued in March 1995.  A 
substantive appeal was filed in April 1995 with a request for 
a hearing before a Member of the Board in Washington, DC.  By 
letter in May 1995, the veteran requested a hearing at the RO 
before a local hearing officer in lieu of a hearing at the RO 
before a Member of the Board.  In January 1996 the 
abovementioned RO hearing was held.
 
The case was remanded in October 1997 to have photographs the 
veteran presented and described at the January 1996 RO 
hearing associated with the file.  Thereafter the case was 
returned to the Board.

By Board decision October 1997, service connection for a low 
back disability, cervical spine disability, degenerative 
joint disease of the hips and scoliosis of the thoracic spine 
was denied.  By rating action of March 1998 service 
connection for a low back disability, cervical spine 
disability, degenerative joint disease of the hips and 
scoliosis of the thoracic spine was again denied.  As a 
Notice of Disagreement as to these decisions have not been 
filed, the issues of entitlement to service connection for a 
low back disability, cervical spine disability, degenerative 
joint disease of the hips and scoliosis of the thoracic spine 
are not on appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The veteran has a clear diagnosis of PTSD, medically 
linked to events in service.

3.  The occurrence of at least one alleged stressor is 
supported by credible evidence; the veteran engaged in combat 
during service.

4.  The evidence establishes that the veteran currently 
suffers from PTSD resulting from his wartime experience.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 1991); 38 C.F.R. § 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On a service preinduction examination in April 1966, no 
history of nervous trouble was reported.  On examination, it 
was noted that the veteran had a history of attempted 
suicide.  A letter from the veteran's doctor showed that the 
attempt was in 1963 and he was under the care of a 
psychiatrist.  This was not considered disabling.  The 
veteran was qualified for induction.  

On a separation examination in June 1968, no history of 
nervous trouble was reported.  On examination, the veteran's 
psyche was clinically evaluated as normal.  

The veteran's service personnel records show that he served 
in Vietnam from November 1967 to June 1968 with the 221st 
SigCo (Pic) as a Power Plt Oper Mec and as a Powerman.  He 
was in the Vietnam Counter Offensive Phase II Campaign.  He 
received the National Defense Service Medal, Vietnam Service 
Medal, Vietnam Campaign Medal, Good Conduct Medal, Expert 
Badge M-16, Expert M-60, Sharpshooter Badge (.45 Pistol, M-
14).

On a VA examination in September 1968, the veteran's psyche 
was clinically evaluated as normal.  

In April 1991, the veteran filed a claim for service 
connection for PTSD.

In a September 1991 statement, a friend of the veteran's 
indicated that the veteran was different now than he was when 
they first met in 1982.  Currently, he was quieter than usual 
and depressed.  While on a boat trip two years ago and on a 
trip to Florida, the veteran indicated that he was reminded 
of being in Vietnam.  

In a September 1991 statement, another friend of the 
veteran's indicated that the veteran was guarded, secretive, 
and withholding.  He would have nightmares.  While in a 
mountain cabin, the veteran was reminded of Vietnam.  

In a statement received in September 1991, the veteran's 
uncle indicated that the veteran had changed after being in 
Vietnam.  Prior to going, he was happy and relaxed.  After he 
returned, he became reflective and a perfectionist.  He 
withdrew from the family, he became depressed, and he had 
problems with his marriage.  

In an August 1991 statement, the veteran's mother indicated 
that prior to going to Vietnam, the veteran was happy and 
carefree.  Upon returning, he was quieter and would not talk 
of his Vietnam experiences.  He became withdrawn.  This was 
also during a period of time when there were several deaths 
in the family.  The veteran's mother attributed the change in 
the veteran to his Vietnam experiences.

In a statement received in September 1991, the veteran 
described his experiences in Vietnam.  He reported that when 
he arrived at Cam Ranh Bay, there was small arms fire.  He 
saw a bloody, disemboweled body wearing black in the water.  
While on perimeter duty at Long Binh, he captured a Viet Cong 
soldier.  He was beat up by a fellow soldier.  He rode 
"shotgun" for fuel trucks on fuel runs.  On the trips he 
saw bombed out highways.  He witnessed combat action while 
doing these fuel runs.  He would help with the wounded and 
dead.  While at camp, incoming bombings were frequent.  On 
several occasions he rode in a helicopter with a combat 
photographer and witnessed combat, including bombings, 
shellings, booby traps, and knife wounds.  He was told to 
keep these trips a secret.  Some of the trips were made to 
Laos, Cambodia, and Thailand.  The veteran reported that he 
was in Long Binh during the Tet offensive, on perimeter 
guard.  One time, when a red alert came, he fell into a 
bunker and, due to the darkness, he and another soldier shot 
at each other.  During this time, he heard that the Viet Cong 
blew up an ammunition dump at Tan Son Nhut.  He was also put 
on perimeter duty and shot at a fellow soldier who was hiding 
nearby.  

In a letter to the RO received in October 1991, James W. 
Julian, Ph.D., indicates that he had seen the veteran in 
therapy in 1989.  The focus of therapy was the veteran's 
struggle with his professional training, his work, and his 
marriage.  The veteran often linked his difficulties to an 
inability to recover from his experiences in Vietnam.  The 
veteran appeared to be suffering from dysthymic disorder.  

In an October 1991 letter to the RO, received in November 
1991, Ethel M. Jackson, Ph.D., indicated that she saw the 
veteran once in December 1990 for marriage counseling.  Dr. 
Jackson felt that the veteran was suffering from PTSD and 
needed to work through issues relating to his Vietnam 
experience.  

VA outpatient records from August 1991 and October 1991 show 
the veteran was seen for PTSD psychiatric treatment.  

In a January 1992 letter to the RO, Sharon L. McGrath, RN-C, 
indicated that the veteran was receiving outpatient services 
at the COPIN House due to his PTSD.  He had flashbacks and 
nightmares due to his Vietnam experiences.

A VA social survey from January 1992 indicates that the 
veteran reported stressors previously noted in this decision.  
Additional stressors were that he killed many people.  
Additionally, an ammunition dump blew up at his camp during 
the Tet Offensive.  The impression was that the veteran had 
some PTSD symptoms.  He additionally had some psycho-social 
stressors that had to do with marital problems and employment 
problems.  

On a VA Mental Hygiene Clinic examination from February 1992, 
it was indicated that the veteran's January 1992 social 
survey had been reviewed.  It was noted that the veteran was 
in a combat zone.  He saw a dead body floating on the water.  
He was in many fire fights.  The veteran had current symptoms 
of PTSD.  The diagnoses included chronic delayed PTSD. 

VA outpatient records from April 1992 and June 1992 show 
continued treatment for PTSD.

An April 1993 report from the Environmental Support Group 
indicates that the unit arrived in Vietnam in November 1967, 
however, the history did not document that the ship received 
enemy small arms fire.  The base area of the veteran's 
assigned unit received enemy attacks during the Tet 
Offensive.  The Long Binh Ammunition Dump was hit during the 
Tet Offensive.  

Accompanying the Environmental Support Group report was a 
history of the 221st Signal Company (Pictorial) from the 
Department of the Army.  The report indicates that the 
veteran's unit arrived in Vietnam in November 1967.  The 
mission of the unit was to provide photographic and audio-
visual support to the United States Armed Forces and other 
U.S. Government activities throughout Southeast Asia. During 
the Tet Offensive in January and February 1968, a yellow 
alert was sounded on Long Binh Post twice.  During this 
period, the Tan Son Nhut Air Base was on red alert on several 
occasions and received attacks of rocket fire.  In February 
1968, two pads at the Long Binh ammunition dump were blown 
up.  

By rating action of March 1994, service connection for PTSD 
was denied.  The current appeal to the Board arises from this 
denial.

At the RO hearing in January 1996, the veteran described the 
stressors he experienced while in Vietnam.  They were as 
reported above in this decision.  The veteran submitted and 
described photographs taken while in Vietnam.  Some of the 
photographs were taken by him and some were taken by other 
soldiers with whom he was on patrol.  The photographs are of 
soldiers with weapons traveling through water and areas of 
heavy vegetation, trucks that had been blown up, a highway, 
soldiers exiting a helicopter, tanks traveling through 
fields, soldiers and tanks, soldiers in villages, weapons, 
soldiers with weapons, airplanes, villagers, boats, 
helicopters, a piece of metal that appears to be destroyed, 
hospital scenes, and a photograph of soldiers and dead 
persons.  When questioned about the photograph of the killed 
in action persons, the veteran reported that he took the 
photograph.  Sharon McGrath, the veteran's therapist, 
additionally testified about the veteran's current symptoms.  

Associated with the file in February 1996 was an article 
written by William E. Rowe regarding the Tet Offensive in 
Vietnam in 1968.  It detailed the activities of the 856th 
Radio Research Detachment.

A calendar submitted by the veteran indicates that he missed 
two to four days of work per month from 1988 to 1995.

A letter from the National Archives from April 1995 to the 
veteran indicates that the records of the 221st Signal 
Company or the 160th Signal Group could not be located.

VA outpatient records from July 1998 to February 1999 show 
continued treatment for PTSD.  A July 1998 records notes that 
the veteran had severe symptoms of PTSD since he had been in 
Vietnam.  

II.  Analysis

Section 5107(a) of title 38, U.S. Code, provides in pertinent 
part: "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
The United States Court of Appeals for Veterans Claims 
(Court) has defined a well-grounded claim as follows: "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[section 5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Tirpak v. Derwinski, the Court held that to be 
well grounded a claim must be accompanied by supportive 
evidence and that such evidence "must 'justify a belief by a 
fair and impartial individual' that the claim is plausible."  
Tirpak, 2 Vet. App. 609, 611 (1992) (quoting section 
5107(a)).

For a service-connection claim to be well grounded, there 
generally must be (1) medical evidence of current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the in-service injury 
or disease and current disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit, supra); Magana v. Brown, 7 Vet. 
App. 224, 227-28 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Where the determinative issue involves 
either medical etiology (such as with respect to a nexus 
between a current condition and an in-service disease or 
injury) or a medical diagnosis (such as with respect to a 
current disability), competent medical evidence is required 
to fulfill the well-grounded-claim requirement of section 
5107(a) that the claim be "plausible" or "probable", 
Grottveit, supra (quoting Murphy, supra); where the 
determinative issue does not require medical expertise, lay 
testimony may suffice by itself (such as in the recounting of 
symptoms or, in certain circumstances, as to in-service 
incurrence or aggravation of a disease or injury).  

As to a PTSD claim, the Court has held that such a claim is 
well grounded where the veteran "submitted medical evidence 
of a current disability; lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD disability".  Cohen (Douglas) v. Brown, 
10 Vet. App. 128, 136-37 (1997); see also Caluza, supra. 

In the instant case, the Board concludes that the claim is 
well grounded.  The veteran has adduced (1) medical evidence 
of a diagnosis of PTSD, concurrent with his claim; (2) 
evidence of in-service incurrence, and a medical nexus 
evidence linking PTSD to his service.  See Cohen, supra.

Even though a PTSD claim is well grounded, "eligibility for a 
PTSD service-connection award requires . . . (1) [a] current, 
clear medical diagnosis of PTSD . . . ; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor."  Cohen, 10 Vet. App. at 138. 

Section 1154(b) of Title 38 U.S.C.A. provides a benefit for a 
combat veteran in that it relaxes the evidentiary requirement 
regarding service incurrence, or aggravation, of a disease or 
injury in service.  Once the claim is at the merits 
adjudication stage, the combat-veteran will be found to have 
established sufficient evidence of service incurrence or 
aggravation by his or her own testimony unless there is clear 
and convincing evidence that the disease or injury was not 
incurred or aggravated in service.  The Court has held that 
the "clear and convincing evidence to the contrary" 
provision of section 1154(b) applied only to the service 
incurrence element of a claim, and that it is inapplicable to 
the current disability and nexus elements.  Kessel v. West, 
No. 98-772 (U.S. Vet. App. Sep. 20, 1999).

In June 1999, 38 C.F.R. § 3.304(f) was revised effective 
March 7, 1997 to reflect the decision in the Cohen v. Brown 
case.  

§ 3.304 -- Direct service connection; 
wartime and peacetime. 

(f) Post-traumatic stress disorder. 
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred. If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor. If the evidence 
establishes that the veteran was a 
prisoner-of-war under the provisions of § 
3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-
war experience, in the absence of clear 
and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

In the case at bar, a current, clear medical diagnosis of 
PTSD is shown from the February 1992 VA examination.  
Moreover, various practitioners have indicated treatment of 
the veteran for PTSD and linked the veteran's current PTSD to 
Vietnam stressors.  Evidence received from an ESG report 
corroborates the veteran's report of fire fights at his base.  
His exposure to combat is verified.  Finally, the Board finds 
that the evidence presented fulfills the third requirement to 
establish a claim of service connection for PTSD, which is a 
link between the current symptoms and the in-service 
stressors.  As noted, the VA examiners in the February 1992 
examination related fire fights the veteran was subjected to 
in Vietnam as causing, in part, his PTSD.  Therefore, the 
medical evidence does show a positive link between the 
current symptoms of PTSD and the verifiable stressor.

In view of the discussion above, the Board finds that the 
evidence supports the veteran's claim.  The evidence 
demonstrates that all three requirements to establish a claim 
of service connection for PTSD have been met.


ORDER

Entitlement to service connection for PTSD is granted.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

